                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        WAEL AL-LAMI,
                                   7                                                      Case No. 18-cv-06604-DMR
                                                       Plaintiff,
                                   8
                                                v.                                        ORDER TO SHOW CAUSE RE
                                   9                                                      SERVICE OF COMPLAINT
                                        KIRSTJEN NIELSEN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12          Plaintiff Wael Al-Lami filed the complaint on October 30, 2018. It appears that the
Northern District of California
 United States District Court




                                  13   summons and complaint have not yet been served on Defendants. Pursuant to Federal Rule of

                                  14   Civil Procedure 4(m), the court must dismiss an action without prejudice if a defendant is not

                                  15   served within 90 days after the complaint is filed. Accordingly, Plaintiff is hereby ORDERED to

                                  16   show cause in writing by no later than February 6, 2019 why this action should not be dismissed

                                  17   without prejudice for failure to serve the summons and complaint on Defendants.

                                                                                                             ISTRIC
                                                                                                         ES D
                                  18
                                                                                                        T          TC
                                  19          IT IS SO ORDERED.                                       TA
                                                                                                                            O
                                                                                                 S




                                                                                                                             U
                                                                                                ED




                                                                                                                              RT

                                  20   Dated: January 30, 2019
                                                                                                                       ERED
                                                                                                         O ORD
                                                                                            UNIT




                                                                                                 IT IS S
                                                                                       ______________________________________
                                  21
                                                                                                                                    R NIA

                                                                                                    Donna M. Ryu
                                  22                                                             United States Magistrate Judge
                                                                                                                       M. Ryu
                                                                                            NO




                                                                                                              onna
                                                                                                      Judge D
                                                                                                                                    FO




                                  23
                                                                                              RT




                                                                                                                                LI




                                  24                                                                 ER
                                                                                                H




                                                                                                                            A




                                                                                                          N                     C
                                                                                                                            F
                                  25                                                                          D IS T IC T O
                                                                                                                    R
                                  26
                                  27

                                  28
